Fish, C. J.
1. An assignment of error upon the refusal to admit offered evidence can not be considered, when it fails to disclose, either literally or in substance, what the evidence was.
2. An assignment of error upon the admission of evidence must not only disclose the evidence admitted, at least in substance, but must make it appear that it was admitted over a designated objection of the complaining- party, made when the evidence was offered.
3. Objections to the admission, or the rejection, of evidence appearing in the brief of evidence only can not be considered.
4. In an action by an administrator against one who purchased from an heir-at-law of the intestate land which belonged to him at his death, to recover such land for the purpose of paying debts of the estate, an order granted by the ordinary to the administrator to sell the land for- the payment of such debts is, in the absence of any evidence showing that there was no necessity for such sale, prima facie evidence of the right of the administrator to recover the land. Civil Code, § 3358; Park v. Mullins, 124 Ga. 1072 (53 S. E. 568).

Judgment affirmed.


All the Justices concur.